Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 25, 2019

                                     No. 04-19-00115-CR

                                        Saul CHAVEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1244-CR-B
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
       Lori Schmid’s second notification of late record is hereby noted. The reporter’s record is
due no than August 16, 2019. No further extensions absent extraordinary circumstances.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court